      Case 2:21-mj-00141 Document 7 Filed on 02/05/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 05, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                       §
                                               §
VS.                                            §   MJ ACTION NO. 2:21-MJ-141
                                               §
MARTIN IBARRA                                  §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL


       A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). Detention of the defendant pending trial in this case is necessary

because there is a serious risk that the defendant will not appear.


       The evidence against the defendant meets the probable cause standard. Defendant

is on parole for a felony offense. The most basic condition of parole is for the person on

parole to be a law abiding person and to not commit new law violations. Because the

evidence meets the probable cause standard, the defendant has shown he is either

unwilling or incapable of complying with court ordered supervision. Additionally, the

defendant has not been interviewed and there is currently no suitable release plan that has

been presented to the Court. Further, defense counsel indicated he is investigating the

issue of the defendant’s competency. The Court makes no finding in that regard, but

instructs counsel for both parties to file a motion for a competency evaluation if there is

any question as to the defendant’s competency. The findings and conclusions contained

in the Pretrial Services Report are adopted.


1/2
      Case 2:21-mj-00141 Document 7 Filed on 02/05/21 in TXSD Page 2 of 2




       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED this 5th day of February 2021.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
